Opinion by
Mr. Justice Elkin,
In 1902, Sloan, a promoter, being desirous of organizing a spinning company, made a proposition in writing to appellee stating the terms upon which he could become a subscriber to the capital stock of a company to be afterward incorporated for the purpose indicated, of which company Trainer was to be manager for a term of five years at a salary of $2,500 per year. The appellee accepted the proposition, complied with all the requirements and was selected by the board of directors as manager and continued to perform his duties as such for a *51period of four years and three months, when differences arose between the manager and some officers of the board which resulted in his discharge. This suit was brought to recover the balance alleged to be due him for that portion of the last year of his term of employment in which he was not permitted to continue as manager. His right to recover is denied because of his discharge under circumstances claimed to be justifiable. The testimony shows that business differences arose between the members and officers of the board in reference to the management of the company which culminated in the resolution of August 6 being adopted, and this was followed by the resolution of August 9. The principal contention here is that the resolution of August 6 was not a discharge but the grant of a leave of absence for a limited period on full pay, and that the rescinding of this resolution and the final discharge four days later on the ground of insubordination was justifiable and is sufficient to defeat a recovery in this action. These, however, were all questions for the jury, and unless there was substantial error in their submission the verdict should not be disturbed. We have concluded after very careful consideration of the whole record that no reversible error was committed at the trial or in the charge to the jury. While the resolution of August 6 standing alone might not be considered an absolute discharge, taken in connection with subsequent events and all other circumstances relating thereto, it must be considered the beginning of the end so far as his services as manager are concerned. It in substance said to the manager, your services are no longer needed and you must prepare to sever your relations with this company. He so understood it and so must the other members of the board have intended it. What occurred but a few days later leaves no room to doubt that this was the intention of all parties concerned. Under these circumstances the jury could very properly take into consideration the resolutions of August 6 and 9, and all other facts developed at the trial in order to determine whether there was just cause for the discharge. The learned trial judge submitted all these questions to the jury in such a manner as to clearly indicate what the issue between the parties was and the grounds upon *52which the various contentions were based. It was a question of fact for the jury, and in our opinion nothing occurred at the trial to justify a reversal of the judgment entered on the verdict. Judgment affirmed.